___________

                                    No. 95-3404
                                    ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *   Appeal from the United States
        v.                              *   District Court for the
                                        *   Western District of Missouri.
James Edward Tillman, Jr.,              *
                                        *
             Appellant.                 *


                                    ___________

                     Submitted:     February 13, 1996

                           Filed:   April 18, 1996
                                    ___________

Before BOWMAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

BOWMAN, Circuit Judge.


        On February 28, 1995, James Edward Tillman Jr. arrived at the Amtrak
Station in Kansas City, Missouri, on a train that originated in Los
Angeles, California.      Tillman was carrying two pieces of luggage without
identification tags.      In the station, Tillman set the bags on a chair and
then sat down two chairs from his bags.           A Kansas City police officer,
Detective Larry Cridlebaugh, approached Tillman, identified himself as a
police officer, and asked if Tillman would speak with him.              Tillman
responded in the affirmative, and Cridlebaugh asked to see his ticket.
Tillman produced a round-trip ticket from California to St. Louis in the
name of Telicia Hooker.     The ticket showed that it had been purchased with
cash.    Detective Cridlebaugh then asked to see Tillman's identification.
Tillman did not have any identification, but said his name was James.
Detective Cridlebaugh asked Tillman if he owned the bags two seats away.
Tillman denied they were his
until Detective Cridlebaugh and his partner, Detective Joe Truschinger,
explained that they had seen Tillman leave the train with the bags.       The
detectives noticed that Tillman appeared to be nervous, his hands were
trembling, and his voice started to crack.     Detective Cridlebaugh asked to
search the bags but Tillman refused.      Detective Cridlebaugh then explained
that the bags would be detained to allow a narcotics dog to sniff them.
Within a few minutes, Detective Truschinger brought a narcotics detection
dog into the station.         The dog alerted to Tillman's bags.    Detective
Cridlebaugh then placed Tillman under arrest and read him his rights
pursuant to Miranda v. Arizona, 384 U.S. 436 (1966).        After obtaining a
state search warrant for the bags, police officers discovered one pound of
cocaine.


      A federal grand jury indicted Tillman on one count of possession of
cocaine with intent to distribute in violation of 21 U.S.C. § 841(a)(1)
(1994).       Tillman moved to suppress the evidence found in his bags.   The
                   1
District Court,        adopting the report and recommendation of a Magistrate
Judge,2 denied the motion and held that the decision to detain Tillman's
bags for a sniff search by a narcotics detection dog was reasonable
because:      (1) Tillman's ticket had been purchased with cash; (2) Tillman
was carrying two new bags without identification tags, which testimony
established was a common practice among drug couriers; (3) Tillman was
traveling from and returning to a source city for drugs; (4) Tillman's
ticket was not made out in his name; (5) Tillman became nervous as
detectives questioned him; and (6) Tillman initially denied that the bags
he   carried off the train belonged to him.          Tillman then entered a
conditional plea of guilty to the sole count of the indictment, reserving
his right to appeal the District




      1
     The Honorable Dean Whipple, United States District Judge for
the Western District of Missouri.
          2
       The Honorable Robert E. Larsen, United States Magistrate
Judge for the Western District of Missouri.

                                       -2-
Court's denial of his suppression motion.      The District Court sentenced
Tillman to 120 months in prison followed by five years of supervised
release.    The court also imposed an assessment of $50 and a fine of $1000.
Tillman timely appeals his conviction, arguing that the District Court
should have granted his motion to suppress.


     On appeal, Tillman does not dispute the factual findings of the
District Court in any meaningful way.   He argues that the facts relied upon
by the District Court are insufficient to justify the detention of his bags
under the Fourth Amendment.   The District Court's legal conclusion that the
Fourth Amendment was not violated is subject to de novo review by this
Court.     United States v. Brown, 51 F.3d 131, 132 (8th Cir. 1995).     We
conclude that the District Court properly denied Tillman's suppression
motion.


     Police officers "must have either the owner's consent or a reasonable
suspicion supported by articulable objective facts that the luggage
contains drugs" in order to detain a person's luggage for a sniff search.
United States v. Green, 52 F.3d 194, 197-98 (8th Cir. 1995).    "Reasonable
suspicion must derive from more than . . . [a] `hunch,'" and conduct that
is "typical of a broad category of innocent people provides a weak basis
for suspicion."   Id. at 198 (citations to quoted cases omitted).   Tillman
argues that the facts of this case are similar to the facts in Green, a
case in which we reversed a conviction because law enforcement officers
lacked the reasonable suspicion necessary to detain the defendant's bag
pending a sniff search.    Unlike the defendant in Green, however, Tillman
was using a ticket that was not in his own name and Tillman lied about his
ownership of the two bags.    Evaluating the conduct of the police officers
in the "totality of the circumstances," we conclude that the detention of
Tillman's bags was not in violation of the Fourth Amendment because the
detectives had a reasonable suspicion, based on articulable objective
facts, that the bags contained narcotics.     See, e.g.,




                                     -3-
United   States v. Hawthorne, 982 F.2d 1186, 1189-90 (8th Cir. 1992)
(approving denial of suppression motion when, inter alia, defendant arrived
on train from known source city, appeared "jittery," carried only a gym-bag
sized flight bag, used a one-way ticket purchased with cash, had no
identification, and could not remember name of cousin he said he was
visiting).


     For the reasons stated, the judgment of the District Court is
affirmed.



     A true copy.


             Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -4-